DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Prosecution is hereby reopened in view of the Pre-Appeal Conference decision mailed on 12/09/2022.
Applicant’s arguments, filed in support of the Pre-Appeal Conference Request on 12/092022, with respect to the rejection(s) of claim(s) 1, 5, 9 and 13 under 35 U.S.C 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lefevere et al. (US 2020/0389857 A1) and Wurtenberger et al. (US 9,036,503 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevere et al. (US 2020/0389857 A1) in view of Wong et al. (US 11,240,746 B1) and further view of Wurtenberger et al. (US 9,036,503 B1).
 	Regarding claims 1, 5, 9 and 13. Lefevere teaches method for pairing a terminal with an access point in a wireless communication network, said network comprising a plurality of access points that are centrally coordinated by a manager device, said method comprising the following steps executed by said manager device:
 	-receiving a message from at least one access point of said plurality of access points comprising information indicating that said terminal wishes to pair with said access point (Paragraph [0063] teach access point receiving message from electronic device wherein the position of the electronic device is determine)
 	-determining a value for each of said access points with which said terminal wishes to pair, said value for a given access point being representative of the capability of said access point to complete the pairing of said terminal (Paragraphs [0010-0013],  [0064-0065] teach determine power value of access point for each electronic device connect to the access point).
- selecting the access point having an optimal value (Paragraphs [0021], [0024] [0057] teach access point have optimal value and select electronic device for connecting).
Lefevere is silent on
- sending a message to said selected access point indicating to initiate a pairing session with said terminal and a stop message to unselected access points,
wherein said method being characterized in that said value for a given access point is a function of the delay of a first pairing request detected by said access point with respect to the first pairing request detected over all of said access points.
	In an analogous art, Wong teaches
- sending a message to said selected access point indicating to initiate a pairing session with said terminal (Col.2, lines 11-13, 25-40, Col.8. lines 18-24 teach transmitting message through node and selecting an available access point for communication with device);
 	stop message to unselected access points (Col.13, lines 38-49, Col14, lines 1-10 teach transmit a disassociated to access point and network device terminate associated with access points as read unselected access points).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shen with Wong’s system such that selecting the access point having an optimal value, selected access point indicating to initiate a pairing session with said terminal and stop message to unselected access points in order to provide an efficiency communication and saving cost  to the user of the mobile device.
	However, the combination of Lefevere and Wong are silent on
 	wherein said method being characterized in that said value for a given access point is a function of the delay of a first pairing request detected by said access point with respect to the first pairing request detected over all of said access points.
 	In an analogues  art, Wurtenberger teaches
 	wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points (Col.5, lines 15-25, Col.7, lines 35-50 teach the wireless communication system managing traffic, measuring signal strength from access point and process multiple values wherein multiple trip delay values as a function of time for each wireless device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lefevere and Wong with Wurtenberger’s system such that given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points in order to provide a quality connection and maintain communication that connected to the access point.

  	Regarding claim 18. Lefevere, Wong and Wurtenberger teach a none-transitory recording medium on which instruction are store for the implementation, by a device, of the method s claimed in claim 1, when said instruction are executed by a computing unit of said device (Paragraph [0015, [0025-0026]]).

Allowable Subject Matter
Claims 2-4, 6-8, 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641